                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION


ELIZABETH D. SAWYER,                                 )
                                                     )
                         Plaintiff,                  )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:20-CV-33-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff’s
objections to the M&R [D.E. 32], ADOPTS the conclusions in the M&R [D.E. 31 ], DENIES
plaintiff’s motion for judgment on the pleadings [D.E. 21 ], GRANTS defendant's motion for
judgment on the pleadings [D.E. 28], AFFIRMS defendant's final decision, and DISMISSES this
action.


This Judgment Filed and Entered on September 15, 2021, and Copies To:
Branch W. Vincent, III                               (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 15, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 2:20-cv-00033-D Document 34 Filed 09/15/21 Page 1 of 1
